Case: 16-20779      Document: 00514346855         Page: 1    Date Filed: 02/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                     FILED
                                      No. 16-20779                              February 14, 2018
                                                                                  Lyle W. Cayce
                                                                                       Clerk
GIULLIAN STEELE; RAUL ALEMAN; YURY X. BASTOS; JARROD
DENYER; SUSAN MCMILLAN, ET AL

              Plaintiffs - Appellants Cross-Appellees

v.

LEASING ENTERPRISES, LIMITED,

              Defendant - Appellee Cross-Appellant




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:09-CV-2789


Before HIGGINBOTHAM, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       The appellants challenge the district court’s determination of the
amount of attorneys’ fees awarded on remand in this Fair Labor Standards Act
case. Steele v. Leasing Enters., Ltd., 826 F.3d 237 (5th Cir. 2016). The appellee
cross-appeals only as to the fee award for appellate work. We have considered
this matter on the basis of the briefs, the record, the applicable law, and oral



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20779   Document: 00514346855    Page: 2   Date Filed: 02/14/2018



                               No. 16-20779
argument. Having done so, we conclude that the district court did not abuse
its discretion in determining the amount of attorneys’ fees awarded. Thus, we
AFFIRM.




                                     2